Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 12-BG-219

IN RE: HARVEY M. NUSBAUM
                      Respondent.
Bar Registration No. 496870                              BDN: 362-10

BEFORE:       Thompson, Associate Judge, and Pryor and Nebeker, Senior Judges.

                                       ORDER
                                 (FILED - May 1, 2014)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney
Grievance Com’n of Maryland v. Nusbaum, 84 A.3d 98 (Md. 2014), this court’s
March 5, 2014, order lifting the previously entered stay and directing respondent to
show cause why the reciprocal discipline of disbarment should not be imposed, and
the statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent has failed to file a response to this court’s order to show cause or the
affidavit as required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Harvey M. Nusbaum is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In
re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).
 It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s period
of disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                           PER CURIAM